Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/04/2022 for application number 17/037,124. Claims 1, 2, 15, 16, 29, and 30 have been amended. Claims 1-30 are pending.

Claim Interpretation
35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for determining a discrete Fourier transform (DFT) configuration…; means for generating…plurality of DFT-precoded symbols…; means for mapping the plurality of DFT-precoded symbols …; means for mapping non-DFT precoded symbols …; and means for transmitting the plurality of DFT-precoded symbols …” in claim 29.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 10, 12, 15-19, 24, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20130089063 A1; hereinafter “Yang”) in view of Zhu et al. (US 20160094280 A1; hereinafter “Zhu”).

Regarding claim 1, Yang discloses a method for wireless communication, comprising: 
determining a discrete Fourier transform (DFT) configuration for a plurality of symbols; generating, based at least in part on the DFT configuration, a plurality of DFT- precoded symbols corresponding to the plurality of symbols ([0071] Referring to FIG. 9, frequency domain sequences generated from the DFT module 906 are non-contiguously mapped to a frequency band at irregular intervals by the symbol to subcarrier mapping module 908. It can be recognized that the clustered DFT-s-OFDMA scheme of FIG. 9 is implemented when the localized DFT-s-OFDMA scheme is independently applied to a plurality of frequency domains spaced apart from each other.); 
mapping the plurality of DFT-precoded symbols to a corresponding plurality of subcarriers, the plurality of subcarriers including at least a subset of subcarriers that are adjacent in frequency ([0071] and FIG. 9: Each frequency band (or each resource set) to which the localized DFT-s-OFDMA scheme is applied is referred to as a cluster (= a subset of subcarriers). The cluster includes one or more consecutive subcarriers (= adjacent in frequency). Accordingly, in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers (= adjacent in frequency) contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis; [0119] and Fig. 14: the UE maps an uplink signal to a plurality of contiguous resource sets (e.g., RBG clusters) corresponding to [s.sub.i].sub.i=0.sup.M'-1.); and 
transmitting the plurality of DFT-precoded symbols via a wireless signal that includes the plurality of subcarriers and the additional subcarriers ([0119] and Fig. 14: the UE performs UL transmission using the resource set allocated from the network node (e.g., BS or relay) in step S1408.).  
But Yang does not disclose mapping non-DFT precoded symbols to additional subcarriers apart from the plurality of subcarriers.
However, in the context of generating a codebook for full-dimension MIMO communications, Zhu discloses a combination of DFT vector and a non-DFT vector in generating a codebook matrix ([0052] the codebook may be maintained in both the eNB and the UE and may include a plurality of codewords, each of which may be constructed as a product of a first matrix, a second matrix, and a third matrix; [0053] the first matrix may be a 2N*M by 2N matrix that may have at most M non-zero elements in each column, and the non-zero elements in all columns may be in different rows. The second matrix and the third matrix are the matrixes proposed in the Release 10 of the 3GPP LTE for 8Tx and proposed in the Release 12 of the 3GPP LTE for 4Tx. In various embodiments, each of the non-zero elements in the first matrix may be constructed as a DFT vector, a non-DFT vector, or a combination thereof.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang, based on the above teaching from Zhu, to derive “mapping non-DFT precoded symbols to additional subcarriers apart from the plurality of subcarriers” in order to generate a combined codebook mapped to a combination of DFT and non-DFT symbols. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to generate a full codebook comprising a plurality of DFT code words and non-DFT codewords.

Regarding claim 2, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses mapping at least one of the precoded symbols to a subcarrier within the wireless signal that is interposed in frequency between two of the plurality of subcarriers ([0071] and FIG. 9: a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis. FIG. 9 exemplarily shows the case of three clusters. The sizes of respective clusters (i.e., the number of subcarriers) may be equal to each other or may be independently established; the three clusters are separated from each other.) A mapping at least one of the non-DFT precoded symbols to a subcarrier within the wireless signal that is interposed in frequency between two of the plurality of subcarriers” is a design option that can be easily selected by a skilled artisan based on the above teaching indicating that the clusters are separated from each other and the full codebook comprises a plurality of DFT code words and non-DFT codewords.

Regarding claim 3, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses wherein generating the plurality of DFT-precoded symbols comprises: generating a first subset of the plurality of DFT-precoded symbols using a first DFT precoding unit ([0071] Referring to FIG. 9, frequency domain sequences generated from the DFT module 906 (= a first DFT precoding unit) are non-contiguously mapped to a frequency band at irregular intervals by the symbol to subcarrier mapping module 908.).  

Regarding claim 4, Yang and Zhu disclose the limitations of claim 3 as set forth and Yang further discloses wherein mapping the plurality of DFT- precoded symbols to the plurality of subcarriers comprises: mapping the first subset of the plurality of DFT-precoded symbols to the subset of subcarriers that are adjacent in frequency ([0071] and FIG. 9: in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers (= adjacent in frequency) contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis.).  

Regarding claim 5, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses wherein mapping the plurality of DFT- precoded symbols to the plurality of subcarriers comprises: mapping subsets of the plurality of DFT-precoded symbols to respective subsets of the plurality of subcarriers ([0071] and FIG. 9: Each frequency band (or each resource set) to which the localized DFT-s-OFDMA scheme is applied is referred to as a cluster (= a subset of subcarriers). The cluster includes one or more consecutive subcarriers (= adjacent in frequency). Accordingly, in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers (= adjacent in frequency) contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis.), 
wherein each subset of the plurality of DFT-precoded symbols is associated with a respective DFT precoding unit ([0065] a DFT process may be used together with DFT spreading or DFT precoding; [0071]: Referring to FIG. 9, frequency domain sequences generated from the DFT module 906 (= a DFT precoding unit) are non-contiguously mapped to a frequency band at irregular intervals by the symbol to subcarrier mapping module 908…a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis; indicating each cluster (= a subset of DFT-encoded symbols) associated with a DFT precoding unit.), and 
wherein each respective subset of the plurality of subcarriers comprises subcarriers that are adjacent in frequency ([0071] and FIG. 9: The cluster includes one or more consecutive subcarriers (= adjacent in frequency). Accordingly, in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers (= adjacent in frequency) contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis.).  

Regarding claim 10, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses wherein determining the DFT configuration comprises: determining a number of DFT precoding units and a size of each DFT precoding unit ([0071]: Referring to FIG. 9, frequency domain sequences generated from the DFT module 906 (= a DFT precoding unit) are non-contiguously mapped to a frequency band at irregular intervals by the symbol to subcarrier mapping module 908…in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis. FIG. 9 exemplarily shows the case of three clusters. The sizes of respective clusters (i.e., the number of subcarriers) may be equal to each other or may be independently established; the number of DFT precoding units is determined by the number of clusters (one precoding unit per cluster), and the size of each cluster and hence the size of the DFT precoding unit, varies based on the number of subcarriers within the cluster.).  

Regarding claim 12, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses transmitting an indication of the DFT configuration, an indication of the plurality of subcarriers, or any combination thereof ([0071] and FIG. 9: in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis. FIG. 9 exemplarily shows the case of three clusters. The sizes of respective clusters (i.e., the number of subcarriers) may be equal to each other or may be independently established. If M is equal to or higher than 1, a PAPR value of the transmission signal becomes higher than that of the localized DFT-s-OFDMA scheme; [0063] FIGS. 7A and 7B are block diagrams illustrating a Discrete Fourier Transformation-spread-Orthogonal Frequency Division Multiple Access (DFT-s-OFDMA) transmitter and a DFT-s-OFDMA receiver; transmission signal indicating transmission of DFT configuration and a plurality of subcarriers.).  

Claims 15-19, 24, and 26 are rejected on the same grounds set forth in the rejection of claims 1-5, 10, and 12, respectively. Claims 15-19, 24, and 26 recite similar features as in claims 1-5, 10, and 12, respectively, from the perspective of an apparatus.

Claim 29 is rejected on the same grounds set forth in the rejection of claim 1. Claim 29 recites similar features as in claim 1, from the perspective of an apparatus with means to perform the recited functions.

Claim 30 is rejected on the same grounds set forth in the rejection of claim 1. Claim 30 recites similar features as in claim 1, from the perspective of a non-transitory computer-readable medium storing instructions executable by a processor to perform the recited functions.

 Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhu, and further in view of Liu (GB 2558586 A).

Regarding claim 6, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses associating the plurality of symbols with the plurality of DFT-precoded symbols based at least in part on the DFT configuration ([0071] and FIG. 9: The cluster includes one or more consecutive subcarriers (= adjacent in frequency). Accordingly, in the scheme of FIG. 9, a plurality of DFT-precoded data symbols are mapped to consecutive subcarriers (= adjacent in frequency) contained in each of M clusters (M.gtoreq.1) separated from each other on a frequency axis.).
But Yang and Zhu do not explicitly disclose accessing a lookup table that associates the plurality of symbols with the plurality of DFT-precoded symbols based at least in part on the DFT configuration, and retrieving the plurality of DFT-precoded symbols from memory.
However, in the same field of endeavor, Liu discloses a table that associates DFT-precoded symbols to resource blocks, and retrieving a plurality of DFT-precoded symbols from memory ([00138] Table 2 further illustrates the cyclical mapping of the groups of pre-coding symbols 444a-444I output from OFT module 442 comprising DFTs 442a-442c, 442e-442j, and 442I-442n (e.g. DFTs #0-#2, DFTs #4-#9, and DFTs #11-#13) to multiple RBs defined by interlace#0, which in this example means the multiple RBs corresponds to RBs #0, #10, #20, #30, #40, #50, #60, #70, #80 and #90. It is noted that when an OFDM symbol is assigned to a particular RB that the OFDM symbol is actually assigned an RB column comprising the plurality of subcarriers associated with that RB for that OFDM symbol period; [00187] The software and/or computer executable instructions may be provided using any computer-readable media that is accessible by computing based device 900. Computer readable media may include, for example, computer storage media such as memory 904 and communications media; thus a plurality of DFT-precoded symbols may be retrieved from a table (e.g., Table 2) stored in memory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Zhu as applied to claim 1, based on the above teaching from Liu, to derive “accessing a lookup table that associates the plurality of symbols with the plurality of DFT-precoded symbols based at least in part on the DFT configuration, and retrieving the plurality of DFT-precoded symbols from memory”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to store a plurality of DFT-precoded symbols corresponding to a plurality of symbols for efficient retrieval according to DFT configuration and subsequent transmission.

Claim 20 is rejected on the same grounds set forth in the rejection of claim 6. Claim 20 recites similar features as in claim 6, from the perspective of an apparatus.

Claims 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhu, and further in view of Ponnampalam et al. (DE 112010005016 B4; hereinafter “Ponnampalam”).

Regarding claim 7, Yang and Zhu disclose the limitations of claim 1 as set forth and Yang further discloses receiving, from a wireless device, channel quality information or signals to assist in determining channel quality information ([0046] Referring to FIG. 4, the uplink subframe (received from another wireless device) includes a plurality of slots (e.g., two)…The control region includes a PUCCH and is used to transmit control information…The control information includes HARQ ACK/NACK, channel quality information (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.).
But Yang and Zhu do not disclose determining, based at least in part on the channel quality information, at least one of the plurality of subcarriers.
However, in the same field of endeavor, Ponnampalam discloses determining, based at least in part on the channel quality information, at least one of the plurality of subcarriers (Abstract: mapping K sequences of L complex signals to K groups of L OFDM subcarriers, wherein subcarriers are dynamically selected in at least some of the OFDM subcarrier groups based on signal mapping information, wherein the signal mapping Information is obtained from a channel state information (CSI) associated with the K groups of the L OFDM subcarriers.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Zhu as applied to claim 1, based on the above further teaching from Yang and the teaching from Ponnampalam, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to optimize use of system resources according to channel quality.

Regarding claim 8, Yang, Zhu, and Ponnampalam disclose the limitations of claim 7 as set forth, and Ponnampalam further discloses wherein the channel quality information comprises a signal-to-noise ratio (SNR) for at least one of the plurality of subcarriers (P. 8, Lines 38-41: It should be noted that although performance is considered to be one of the channel quality metrics in 7 alternative channel quality metrics (e.g., metrics obtained from the CSI) can be used. Such alternative metrics include, but are not limited to: a) Signal to Noise Ratio (SNR), b) Signal to Noise Ratio (SINR),).  

Regarding claim 9, Yang and Zhu disclose the limitations of claim 1 as set forth, and Yang further discloses receiving an indication of channel quality metric ([0046] Referring to FIG. 4, the uplink subframe (received from another wireless device) includes a plurality of slots (e.g., two)…The control region includes a PUCCH and is used to transmit control information…The control information includes HARQ ACK/NACK, channel quality information (CQI), precoding matrix indicator (PMI), rank indication (RI), etc.).
But Yang and Zhu do not disclose receiving, from a wireless device, an indication of one or more preferred subcarriers; and determining, based at least in part on the indication, at least one of the plurality of subcarriers.
However, in the same field of endeavor, Ponnampalam discloses determining, based at least in part on a channel quality metric, one or more preferred subcarriers (P. 9, Lines 4-6: 8th (Fig. 8) illustrates an example in which each OFDM subcarrier group is assigned the best (= preferred) and worst subcarriers according to method A. First, the subcarrier indices are initially put into a permutation j = j1, j2,…,jM  according to a specific channel quality metric of each subcarrier...).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Zhu as applied to claim 1, based on the above teachings from Ponnampalam, to derive “receiving, from a wireless device, an indication of one or more preferred subcarriers; and determining, based at least in part on the indication, at least one of the plurality of subcarriers”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to select subcarriers with best signal quality.

 Claims 11, 13-14, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhu, and further in view of Akkarakaran et al. (US 20180091350 A1; hereinafter “Akkarakaran”).

Regarding claim 11, Yang and Zhu disclose the limitations of claim 1 as set forth. But Yang and Zhu do not disclose wherein determining the DFT configuration comprises: determining the DFT configuration based at least in part on a modulation and coding scheme (MCS), a signal-to-noise ratio (SNR) of at least one of the plurality of subcarriers, a phase noise associated with at least one of the plurality of subcarriers, a carrier frequency offset (CFO) associated with at least one of the plurality of subcarriers, or any combination thereof.
However, in the same field of endeavor, Akkarakaran discloses determining the DFT configuration based at least in part on a modulation and coding scheme (MCS) and a signal-to-noise ratio (SNR) of at least one of the plurality of subcarriers ([0105] DFT-s-OFDM configurations 401 through 404 may enable phase-noise correction on a per-symbol basis (or some other suitable time interval), which may, for example, be especially useful in the case of data transmissions that are sent using a high order MCS (e.g., in high SNR environments).).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Zhu as applied to claim 1, based on the above teachings from Akkarakaran, to derive the limitations of claim 11, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to optimize DFT configuration according to a signal-to-noise ratio (SNR) of at least one of the plurality of subcarriers.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (DFT configuration based on MCS and SNR) which anticipates the genus (MPEP 2131.02).

Regarding claim 13, Yang and Zhu disclose the limitations of claim 1 as set forth. But Yang and Zhu do not disclose wherein the plurality of symbols comprises a plurality of phase tracking reference signal (PT-RS) symbols.
However, in the same field of endeavor, Akkarakaran discloses wherein the plurality of symbols comprises a plurality of phase tracking reference signal (PT-RS) symbols (Abstract: …a time-domain-based PTRS may be used, where a discrete Fourier transform (DFT)-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol may include a cyclic prefix and a PTRS inserted in the DFT-s-OFDM symbol.).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Zhu as applied to claim 1, based on the above teachings from Akkarakaran, to derive the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to use received PTRS to estimate and correct the phase noise.

Regarding claim 14, Yang, Zhu, and Akkarakaran disclose the limitations of claim 13 as set forth and Akkarakaran further discloses wherein each of the plurality of PT-RS symbols corresponds to a distinct PT-RS sequence ([0105] A PTRS sequence transmitted in the time domain may be desirable. PTRS sequences in accordance with one or more of the described DFT-s-OFDM symbol configurations 401 through 404 (indicating a distinct PTRS sequence for each DFT symbol configuration) may improve system performance for wireless communications systems in which phase noise changes rapidly.).  

Claims 25 and 27-28 are rejected on the same grounds set forth in the rejection of claims 11 and 13-14, respectively. Claims 25 and 27-28 recite similar features as in claims 11 and 13-14, respectively, from the perspective of an apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ponnampalam et al. (US 20110158348 A1) – Grouping OFDM subcarriers according to the tone mapping for balancing channel quality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571) 270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471